Name: Decision of the EEA Joint Committee No 15/1999 of 29 January 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  European construction;  land transport;  organisation of transport;  Europe
 Date Published: 2000-02-10

 Avis juridique important|22000D0210(13)Decision of the EEA Joint Committee No 15/1999 of 29 January 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 035 , 10/02/2000 P. 0045 - 0051DECISION OF THE EEA JOINT COMMITTEENo 15/1999of 29 January 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XIII to the Agreement was amended by Decision No 121/98 of the EEA Joint Committee of 18 December 1998(1);Whereas Protocol 9 to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded(2) has replaced, from the date of accession of Austria to the European Union on 1 January 1995, the Agreement between the European Economic Community and the Republic of Austria on the transit of goods by road and rail(3);Whereas Articles 11 and 12 of Protocol 9 to the Act of Accession of Austria, Finland and Sweden provide for a special regime concerning the transit of heavy goods vehicles through Austria and concerning the international carriage of goods by road to and from Austria based on a system of rights of transit (ecopoints);Whereas Commission Regulation (EC) No 3298/94(4) lays down detailed measures concerning the system of rights of transit (ecopoints) for heavy goods vehicles transitting through Austria, established by Article 11 of Protocol 9 to the Act of Accession of Austria, Finland and Sweden;Whereas Commission Regulation (EC) No 1524/96(5) amends Regulation (EC) No 3298/94;Whereas Protocol 9 to the Act of Accession of Austria, Finland and Sweden, Regulation (EC) No 3298/94 and Regulation (EC) No 1524/96 are to be incorporated into the Agreement;Whereas the adaptations to Council Regulation (EEC) No 881/92 of 26 March 1992 on access to the market in the carriage of goods by road within the Community to or from the territory of a Member State or passing across the territory of one or more Member States(6) made by Chapter VI, A, point 6 of Annex I to the Act of Accession of Austria, Finland and Sweden are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 26a (Council Regulation (EEC) No 881/92 in Annex XIII to the Agreement: ", and as amended and supplemented by:- 1 94 N: Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1);- 394 R 3298: Commission Regulation (EC) No 3298/94 of 21 December 1994 laying down detailed measures concerning the system of rights of transit (ecopoints) for heavy goods vehicles transitting through Austria, established by Article 11 of Protocol 9 to the Act of Accession of Austria, Finland and Sweden (OJ L 341, 30.12.1994, p. 20);- 396 R 1524: Commission Regulation (EC) No 1524/96 of 30 July 1996 amending Regulation (EC) No 3298/94, with regard to the system of ecopoints for heavy goods vehicles transitting through Austria (OJ L 190, 31.7.1996, p. 13)."Article 2Adaptations (a) to (g) in point 26a (Council Regulation (EEC) No 881/92) in Annex XIII to the Agreement shall be replaced by the following: "(a) Article 1(2) shall be replaced by the following: '2. In the event of carriage from a Contracting Party to a third country and vice versa, this Regulation shall not apply to that part of any journey carried out within the territory of a Contracting Party of loading or unloading, unless otherwise agreed by the Contracting Parties;'(b) Article 1(3) shall be replaced by the following: '3. This Regulation shall not affect provisions, relating to the carriage from an EFTA State to a third country referred to in paragraph 2, laid down in bilateral agreements concluded between an EFTA State and a third country which, either under bilateral authorisations or under liberalisation agreements allow loading and unloading in a Contracting Party by hauliers established in another Contracting Party, provided the principle of non-discrimination between Community hauliers and hauliers from an EFTA State is respected;'(c) the EFTA States shall recognise the Community authorisations issued by the Community Member States in accordance with that Regulation. For the purposes of such recognition, in the general provisions of the Community authorisation, set out in Annex I to this Regulation, references to 'Community' shall read 'Community and Iceland, Liechtenstein and Norway' and reference to 'Member States' shall read 'Community Member State(s) and (or) Iceland, Liechtenstein and Norway';(d) the Community and the Community Member States shall recognise the authorisations issued by an EFTA State in accordance with this Regulation, as adapted in Part (b) of Annex I in Appendix 1 to the present Annex;(e) when issued by an EFTA State, the authorisations shall correspond to the model set out in Appendix 1 to the present Annex."Article 3The Appendix in the Annex to this Decision shall replace Appendix 1 to Annex XIII to the Agreement.Article 4The following point shall be inserted after point 26a (Council Regulation (EEC) No 881/92 in Annex XIII to the Agreement: "26aa. 1 94 N: Protocol 9 to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments of the Treaties on which the European Union is founded (OJ C 241, 29.8.1994, p. 21 as adjusted by OJ L 1, 1.1.1995, p. 1), as amended and supplemented by:- 394 R 3298: Commission Regulation (EC) No 3298/94 of 21 December 1994 laying down detailed measures concerning the system of rights of transit (ecopoints) for heavy goods vehicles transitting through Austria, estabished by Article 11 of Protocol 9 to the Act of Accession of Austria, Finland and Sweden (OJ L 341, 30.12.1994, p. 20);- 396 R 1524: Commission Regulation (EC) No 1524/96 of 30 July 1996 amending Regulation (EC) No 3298/94, with regard to the system of ecopoints for heavy goods vehicles transitting through Austria (OJ L 190, 31.7.1996, p. 13).The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations:(a) by adding the ecopoints calculated, on the basis of the reference year 1991, for a total of 25700 single transit trips per year (Iceland: 100; Liechtenstein: 21000; Norway: 4600), the table in Article 9 of the Regulation shall read as follows:>TABLE>(b) the table in Annex D of the Regulation shall read as follows:>TABLE>"Article 5The texts of the adaptations to Regulation (EEC) No 881/92 made by Chapter VI, A, point 6 of Annex I to the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, of Protocol 9 to the Act of Accession of Austria, Finland and Sweden, of Regulation (EC) No 3298/94 and of Regulation (EC) No 1524/96 in the Icelandic and Norwegian languages, which are annexed to the respective language version of this Decision, are authentic.Article 6This Decision shall enter into force on 30 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 29 January 1999.For the EEA Joint CommitteeThe PresidentF. BARBASO(1) OJ L 297, 18.11.1999, p. 50.(2) OJ C 241, 29.8.1994, p. 21, as adjusted by OJ L 1, 1.1.1995, p. 1.(3) OJ L 373, 21.12.1992, p. 6.(4) OJ L 341, 30.12.1994, p. 20.(5) OJ L 190, 31.7.1996, p. 13.(6) OJ L 95, 9.4.1992, p. 1 as corrected by OJ L 213, 29.7.1992, p. 36.ANNEXto Decision of the EEA Joint Committee No 15/1999Appendix 1DOCUMENTS SET OUT IN THE ANNEX TO COUNCIL REGULATION (EEC) No 881/92, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENT(see adaptation (e) in point 26a of Annex XIII to the Agreement)ANNEX I>PIC FILE= "L_2000035EN.005002.EPS">>PIC FILE= "L_2000035EN.005101.EPS">